In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0986V
                                          UNPUBLISHED


    LYNDSAY RANDLE,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: October 13, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
Respondent.


                                 DECISION AWARDING DAMAGES1

        On August 7, 2020, Lyndsay Randle filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on September 30,
2019. Petition at 1. Petitioner further alleges the vaccine was administered in the United
States, her injuries have persisted for more than six months, and neither Petitioner, nor
any other party, has ever filed an action or received compensation in the form of an award
or settlement for Petitioner’s vaccine-related injury. Petition at ¶¶ 4, 23-25. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       On October 13, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On October 13, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $90,771.62. Proffer
at 4. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $90,771.62 (of which $90,000.00 represents an award for pain and
suffering and $771.62 represents an award for out of pocket expenses) in the form
of a check payable to Petitioner. This amount represents compensation for all damages
that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2